Citation Nr: 0335586	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-03 246	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated 20 percent disabling.

2.  Entitlement to a compensable rating for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim for an increased rating for a low back strain and a 
compensable rating for otitis media.  In March 1999, the 
Board remanded this appeal and the case is once again before 
the Board.  In May 2003, the veteran notified VA that he had 
moved to Tennessee.  In August 2003, the Nashville, Tennessee 
RO received the veteran's claims file.

In March 1999 and June 2003, the Board remanded the claims to 
the RO for further development.  


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to increased ratings for his 
service connected low back strain and otitis media because 
they have become worse over time and warrant higher ratings.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

In June 2003, the Board remanded the claims to the RO for 
further development.  The Board observes that most of the 
development requested has not been accomplished.  In this 
regard, the veteran, as requested by the Board, has not been 
scheduled for VA examinations to determine the current 
severity of his service-connected back disorder or his otitis 
media.  Additionally, the RO was instructed to rate the 
veteran's otitis media under the criteria prior to and 
effective from June 1999 and to apply the rating criteria 
which was most favorable to the veteran.  This also has not 
been accomplished.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (the Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
June 2003 Board remand.

With respect to the claim for an increased rating for the 
service-connected back disorder, the Board notes that 
regulations pertaining to the spine were revised in September 
2003.  The veteran must be afforded review of his case under 
the new criteria.  The Court has stated that when the Board 
addresses a question in its decision that was not addressed 
by the RO, the Board must consider whether the veteran has 
been afforded adequate notice and opportunity to submit 
evidence or argument, as authorized by law, so that the Board 
does not prejudice the veteran in its opinion by denying 
those rights.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  
Here, the veteran has not had the opportunity to present 
arguments in light of the new rating criteria.

Following the June 2003 Board remand, the claims file 
contains a statement by the veteran dated in April 2003.  In 
this statement, the veteran related that he wished to forfeit 
all appearances, health checks.  He requested that a decision 
be made based on the evidence of record.  The RO once again 
should inform the veteran that when a claimant, without good 
cause, fails to report for a VA examination in connection 
with a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2003).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claims 
for increased ratings for his service-
connected low back strain and otitis 
media, the RO should send the veteran a 
letter that complies with the 
notification requirements as discussed in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and which 
is consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  Contact the veteran and request 
that he identify by name, address, 
and approximate (beginning and 
ending) dates of service, VA and 
non-VA, health care providers that 
treated him for the low back strain 
and otitis media from 1999 to the 
present and notify him that his aid 
in securing records, to include 
providing authorizations for all 
private records, is needed.
b.  Because a review of the record 
on appeal shows that the veteran had 
at least one work related post-
service back injury (i.e., the 
September 1975 tractor accident), 
the veteran should be asked if he 
had filed for Workmen's Compensation 
in connection with that or any other 
post-service back injury.  The 
veteran should also be asked to 
identify by name, address, and 
approximate (beginning and ending) 
dates of service of all health care 
providers that treated him in 
connection with these injuries.
c.  Obtain all medical records from 
each entity the veteran identifies.
d.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims' file, and the veteran and 
his representative should be 
informed in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should schedule 
the veteran for an orthopedic 
examination.  Send the claims folder to 
the examiner for review.  Request that 
the examination include all indicated 
studies and tests deemed appropriate.  In 
this regard range of motion studies which 
addresses the veteran's lumbar forward 
flexion, extension, left and right 
lateral flexion and left and right 
rotation should be accomplished.  All 
findings must be reported in detail.
a.  Thereafter, the orthopedist is 
requested to comment on the objective 
manifestations of any lumbar spine 
disorder present.  In providing this 
information, the examiner should 
distinguish between adverse 
symptomatology caused by service 
connected low back strain and those 
caused by the veteran's post-service back 
injuries, including the September 1975 
tractor accident and the 1991 and 1996 
strokes, if possible.  If it is not 
possible to distinguish between the 
adverse symptomatology, the examiner must 
state so.  
b.  The examiner should review the claims 
folder and render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  
c.  In addition, the examiner should 
state whether, and to what extent, if 
any, the veteran experiences functional 
loss due to painful motion or weakness, 
and/or any of the other symptoms noted 
above with repeated use of the low back 
and during flare-up of the low back 
symptoms.  To the extent possible, the 
examiner should express such functional 
loss in terms of degrees of limited 
motion, or weakness in the low back.  
d.  Thereafter, based on the results of 
his/her examination of the veteran and a 
review of the claims folder, to 
specifically include a review of the July 
1999 examination report and the September 
1999 addendum to that report, the 
examiner should then address the 
following questions:
(i) Does the veteran's low back 
strain, when taking into account 
pain, fatigue, and flare-ups etc. . 
., cause "severe" limitation in 
the range of motion of the lumbar 
spine; and/or
(ii) Does the veteran's lumbosacral 
strain cause listing of the whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion.

4.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should schedule 
the veteran for ears, nose, and throat 
(ENT) and audiological examinations.  
Send the claims folder to the examiners 
for review.  Request that the examination 
include all indicated studies and tests 
deemed appropriate, and that all clinical 
findings be reported in detail.  
a.  The examiners are requested to 
comment on the objective manifestations 
of any ear disorder present.  
b.  Based on the results of there 
examinations of the veteran and a review 
of the claims folder, to specifically 
include a review of the January 2000 
examination report, the examiners are 
asked to address the following questions:
(i)  Is suppuration present in 
either ear?
(ii)  Are aural polyps present in 
either ear?
(iii)  Is effusion present in either 
ear?
(iv)  What are the veteran's 
auditory threshold in the 
frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz in each ear?
(v)  What are the veteran's speech 
recognition scores in each ear?

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO should again readjudicate the 
claims for increased rating for a low 
back strain and otitis media, under both 
the new and old rating criteria, and 
should consider all of the additional 
information and/or evidence that has been 
associated with the claims' file since 
the issuance of the February 2003 
supplemental statement of the case.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken, to include all 
pertinent evidence received since the 
February 2003 supplemental statement of 
the case, and the applicable law and 
regulations governing the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




